Title: From Thomas Jefferson to Abigail Smith Adams, 13 June 1804
From: Jefferson, Thomas
To: Adams, Abigail Smith



Dear Madam
Washington June 13. 04

The affectionate sentiments which you have had the goodness to express in your letter of May 20. towards my dear departed daughter, have awakened in me sensibilities natural to the occasion, & recalled your kindnesses to her which I shall ever remember with gratitude & friendship. I can assure you with truth they had made an indelible impression on her mind, and that, to the last, on our meetings after long separations, whether I had heard lately of you, and how you did, were among the earliest of her enquiries. in giving you this assurance I perform a sacred duty for her, & at the same time am thankful for the occasion furnished me of expressing my regret that circumstances should have arisen which have seemed to draw a line of separation between us. the friendship with which you honoured me has ever been valued, and fully reciprocated; & altho’ events have been passing which might be trying to some minds, I never believed yours to be of that kind, nor felt that my own was. neither my estimate of your character, nor the esteem founded in that, have ever been lessened for a single moment, although doubts whether it would be acceptable may have forbidden manifestations of it. Mr. Adams’s friendship & mine began at an earlier date. it accompanied us thro’ long & important scenes. the different conclusions we had drawn from our political reading & reflections were not permitted to lessen mutual esteem, each party being conscious they were the result of an honest conviction in the other. like differences of opinion existing among our fellow citizens attached them to the one or the other of us, and produced a rivalship in their minds which did not exist in ours. we never stood in one another’s way: for if either had been withdrawn at any time, his favorers would not have gone over to the other, but would have sought for some one of homogeneous opinions. this consideration was sufficient to keep down all jealousy between us, & to guard our friendship from any disturbance by sentiments of rivalship: and I can say with truth that one act of mr Adams’s life,  and one only, ever gave me a moment’s personal displeasure. I did consider his last appointments to office as personally unkind. they were from among my most ardent political enemies, from whom no faithful cooperation could ever be expected, and laid me under the embarrasment of acting thro’ men whose views were to defeat mine; or to encounter the odium of putting others in their places. it seemed but common justice to leave a successor free to act by instruments of his own choice. if my respect for him did not permit me to ascribe the whole blame to the influence of others, it left something for friendship to forgive, and after brooding over it for some little time, and not always resisting the expression of it, I forgave it cordially, and returned to the same state of esteem & respect for him which had so long subsisted. having come into life a little later than mr Adams, his career has preceded mine, as mine is followed by some other, and it will probably be closed at the same distance after him which time originally placed between us. I maintain for him, & shall carry into private life an uniform & high measure of respect and good will, and for yourself a sincere attachment. I have thus, my dear Madam, opened myself to you without reserve, which I have long wished an opportunity of doing; and, without knowing how it will be recieved, I feel relief from being unbosomed. and I have now only to entreat your forgiveness for this transition from a subject of domestic affliction to one which seems of a different aspect. but tho connected with political events, it has  been viewed by me most strongly in it’s unfortunate bearings on my private friendships. the injury these have sustained have been a heavy price for what has never given me equal pleasure. that you may both be favored with health, tranquility and long life, is the prayer of one who tenders you the assurances of his highest consideration and esteem.
Th: Jefferson